904 So. 2d 566 (2005)
Jose Fernando REY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-4869.
District Court of Appeal of Florida, Fourth District.
June 8, 2005.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, and Jose Fernando Rey, Madison, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this Anders appeal,[1] we affirm the order revoking appellant's probation and imposing sentence, but we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Riley v. State, 884 So. 2d 1038 (Fla. 4th DCA 2004), Anderson v. State, 879 So. 2d 688 (Fla. 4th DCA 2004), Campbell v. State, 776 So. 2d 1036 (Fla. 4th DCA 2001).
As to appellant's argument that his scoresheet erroneously added points for legal status, we find no objection in the record and conclude that the claim must be collaterally challenged. Williams v. State, 896 So. 2d 812 (Fla. 4th DCA 2005).
Affirmed, but remanded.
POLEN, STEVENSON and TAYLOR, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).